         Case 1:19-cv-01349-TMD Document 21 Filed 03/22/21 Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


WANDA H.,                                        *
                                                 *
               Plaintiff,                        *
                                                 *            Civil No. TMD 19-1349
               v.                                *
                                                 *
                                                 *
ANDREW M. SAUL,                                  *
Commissioner of Social Security,                 *
                                                 *
               Defendant.1                       *
                                           ************

                    MEMORANDUM OPINION GRANTING PLAINTIFF’S
                       ALTERNATIVE MOTION FOR REMAND

       Plaintiff Wanda H. seeks judicial review under 42 U.S.C. §§ 405(g) and 1383(c)(3) of a

final decision of the Commissioner of Social Security (“Defendant” or the “Commissioner”)

denying her applications for disability insurance benefits and Supplemental Security Income

under Titles II and XVI of the Social Security Act. Before the Court are Plaintiff’s Motion for

Summary Judgment and alternative motion for remand (ECF Nos. 11, 18), Defendant’s Motion

for Summary Judgment (ECF No. 19), and Plaintiff’s Response to Defendant’s Motion for

Summary Judgment (ECF No. 20).2 Plaintiff contends that the administrative record does not

contain substantial evidence to support the Commissioner’s decision that she is not disabled. No



1
  On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. He is,
therefore, substituted as Defendant in this matter. See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).
2
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
         Case 1:19-cv-01349-TMD Document 21 Filed 03/22/21 Page 2 of 11



hearing is necessary. L.R. 105.6. For the reasons that follow, Plaintiff’s alternative motion for

remand (ECF Nos. 11, 18) is GRANTED.

                                                 I

                                           Background

       On January 5, 2017, Administrative Law Judge (“ALJ”) Hope Grunberg held a hearing in

Baltimore, Maryland, where Plaintiff, a witness, and a vocational expert testified. R. at 46-74.

ALJ Shawn Bozarth held a supplemental hearing on November 30, 2017. R. at 979-91. ALJ

Bozarth thereafter found on January 19, 2018, that Plaintiff was not disabled before July 27,

2016, but became disabled on that date and continued to be disabled through the date of the

ALJ’s decision. R. at 23-45.

       Plaintiff then requested review by the Appeals Council (the “AC”), which granted review

and found on April 12, 2019, that she was not disabled from her alleged onset date of disability

of July 18, 2014, through January 19, 2018. R. at 1-10. In so finding, the AC found that

Plaintiff had not engaged in substantial, gainful activity since July 18, 2014. R. at 7. Before July

27, 2016, Plaintiff had the medically determinable impairments of seizure disorder, adjustment

disorder, and diabetes, but these impairments were not severe. R. at 7. Since July 27, 2016,

Plaintiff had the severe impairments of status post right rotator cuff tear and degenerative joint

disease in the bilateral shoulders. R. at 7. Since July 27, 2016, however, she did not have an

impairment or combination of impairments that was listed in or medically equal to an

impairment listed in 20 C.F.R. pt. 404, subpt. P, app. 1. R. at 7.

       The AC then found that Plaintiff had the residual functional capacity (“RFC”)

       to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b), except
       she can never climb ladders, ropes and stairs. She cannot be exposed to
       unprotected heights and dangerous, exposed, or moving machine parts. She
       should not be exposed to pulmonary irritants such as dust, odors, fumes,

                                                 2
         Case 1:19-cv-01349-TMD Document 21 Filed 03/22/21 Page 3 of 11



       chemicals, or placed in areas with poor ventilation. She can only occasionally
       handle, finger, feel and reach in any direction with her dominant right hand.

R. at 7.3 The AC thus found that Plaintiff could perform her past relevant work as an addiction

counselor. R. at 7. The AC ultimately found that Plaintiff was not disabled from July 18, 2014,

through the ALJ’s decision. R. at 7. The AC’s decision thus became the Commissioner’s final

decision. See 20 C.F.R. §§ 404.981, 416.1481.

       Plaintiff filed on May 8, 2019, a complaint in this Court seeking review of the

Commissioner’s final decision. Upon the parties’ consent, this case was transferred to a United

States Magistrate Judge for final disposition and entry of judgment.          The case then was

reassigned to the undersigned. The parties have briefed the issues, and the matter is now fully

submitted.

                                                 II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.        42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the




3
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds.” 20 C.F.R. §§ 404.1567(b), 416.967(b). “Even though the
weight lifted may be very little, a job is in this category when it requires a good deal of walking
or standing, or when it involves sitting most of the time with some pushing and pulling of arm or
leg controls.” Id.
                                                 3
         Case 1:19-cv-01349-TMD Document 21 Filed 03/22/21 Page 4 of 11



region where such individual lives or in several regions of the country.”               42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,

the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at

379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production

and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).

       First, the Commissioner will consider a claimant’s work activity. If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work

activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1522(a), 416.920(c), 416.922(a).4




4
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1522(b), 416.922(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1522(b)(1)-(6), 416.922(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                 4
        Case 1:19-cv-01349-TMD Document 21 Filed 03/22/21 Page 5 of 11



       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience.           20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work.        20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite

his or her limitations. Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.

§§ 404.1545(a)(1), 416.945(a)(1).    The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”            20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The Commissioner also will consider certain non-medical

evidence and other evidence listed in the regulations. See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.        Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,



                                               5
           Case 1:19-cv-01349-TMD Document 21 Filed 03/22/21 Page 6 of 11



education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the

national economy.        See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists in significant

numbers in the national economy, then the Commissioner will find that the claimant is not

disabled. If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

                                                 III

                                 Substantial Evidence Standard

          The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is

supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42

U.S.C. § 405(g). Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Biestek v. Berryhill, 587 U.S. ___, 139 S. Ct. 1148, 1154

(2019).

          In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.



                                                  6
        Case 1:19-cv-01349-TMD Document 21 Filed 03/22/21 Page 7 of 11



1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.

Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).

                                                IV

                                           Discussion

       Plaintiff argues that, among other things, contrary to the Commissioner’s final decision,

her seizure disorder is a severe impairment and that there is no medical evidence that her mental

impairment is not severe. Pl.’s Mem. Supp. Mot. Summ. J. 14-17, ECF No. 11-1; Pl.’s Mem.

Supp. Mot. Summ. J. 17-21, ECF No. 18-1.              “The Social Security Administration has

promulgated regulations containing ‘listings of physical and mental impairments which, if met,

are conclusive on the issue of disability.’ A claimant is entitled to a conclusive presumption that

he is impaired if he can show that his condition ‘meets or equals the listed impairments.’”

Radford, 734 F.3d at 291 (citation omitted); see 20 C.F.R. pt. 404, subpt. P, app. 1. In addition

to the five-step analysis discussed above in Part II and outlined in 20 C.F.R. §§ 404.1520 and

416.920, the Commissioner has promulgated additional regulations governing evaluations of the

severity of mental impairments. 20 C.F.R. §§ 404.1520a, 416.920a. These regulations require

application of a psychiatric review technique at the second and third steps of the five-step

framework, Schmidt v. Astrue, 496 F.3d 833, 844 n.4 (7th Cir. 2007), and at each level of

administrative review. 20 C.F.R. §§ 404.1520a(a), 416.920a(a). This technique requires the

reviewing authority to determine first whether the claimant has a “medically determinable mental



                                                7
        Case 1:19-cv-01349-TMD Document 21 Filed 03/22/21 Page 8 of 11



impairment.” Id. §§ 404.1520a(b)(1), 416.920a(b)(1). If the claimant is found to have such an

impairment, then the reviewing authority must “rate the degree of functional limitation resulting

from the impairment(s) in accordance with paragraph (c),” id. §§ 404.1520a(b)(2),

416.920a(b)(2), which specifies four broad functional areas: (1) “understand, remember, or apply

information”; (2) “interact with others”; (3) “concentrate, persist, or maintain pace”; and

(4) “adapt or manage oneself” (the “paragraph B criteria” of the listings for mental disorders as

explained in 20 C.F.R. pt. 404, subpt. P, app. 1 § 12.00(A)(2)(b)). Id. §§ 404.1520a(c)(3),

416.920a(c)(3). “To satisfy the paragraph B criteria, [a claimant’s] mental disorder must result

in ‘extreme’ limitation of one, or ‘marked’ limitation of two, of the four areas of mental

functioning.” 20 C.F.R. pt. 404, subpt. P, app. 1 § 12.00(A)(2)(b). According to the regulations,

if the degree of limitation in each of the four areas is rated “none” or “mild,” then the reviewing

authority generally will conclude that the claimant’s mental impairment is not “severe,” “unless

the evidence otherwise indicates that there is more than a minimal limitation in [the claimant’s]

ability to do basic work activities.” 20 C.F.R. §§ 404.1520a(d)(1), 416.920a(d)(1). If the

claimant’s mental impairment is severe, then the reviewing authority will first compare the

relevant medical findings and the functional limitation ratings to the criteria of listed mental

disorders in order to determine whether the impairment meets or is equivalent in severity to any

listed mental disorder. Id. §§ 404.1520a(d)(2), 416.920a(d)(2). If so, then the claimant will be

found to be disabled. If not, the reviewing authority will then assess the claimant’s RFC. Id.

§§ 404.1520a(d)(3), 416.920a(d)(3). “The ALJ’s decision must show the significant history and

medical findings considered and must include a specific finding as to the degree of limitation in

each of the four functional areas.” Felton-Miller v. Astrue, 459 F. App’x 226, 231 (4th Cir.

2011) (per curiam) (citing 20 C.F.R. §§ 404.1520a(e)(4), 416.920a(e)(4)); see Patterson v.



                                                8
         Case 1:19-cv-01349-TMD Document 21 Filed 03/22/21 Page 9 of 11



Comm’r of Soc. Sec. Admin., 846 F.3d 656, 662, 659 (4th Cir. 2017). The “failure to properly

document application of the special technique will rarely, if ever, be harmless because such a

failure prevents, or at least substantially hinders, judicial review.” Patterson, 846 F.3d at 662.

       The ALJ found:

               Because [Plaintiff] has medically determinable mental impairments,
       including adjustment disorder and neurocognitive disorder, I have considered the
       four areas of mental functioning, set out in the disability regulations for
       evaluating mental disorders and in section 12.00C of the Listing of Impairments
       (20 CFR, Part 404, Subpart P, Appendix 1). These four areas are known as the
       “paragraph B” criteria and include understanding, remembering, or applying
       information; interacting with others concentrating, persisting or maintaining pace;
       and adapting or managing oneself. In each of these areas, [Plaintiff] has mild
       limitations.

              Because [Plaintiff’s] medically determinable mental impairment causes no
       more than “a mild” limitation in any of the functional areas, it is nonsevere (20
       CFR 404.1520a(d)(1) and 416.920a(d)(1))[.]

R. at 31. The AC adopted the ALJ’s application of the special technique in evaluating Plaintiff’s

mental impairments. R. at 5.

       Here, the Court is “unable to determine what medical evidence [the ALJ and AC] relied

on to make [their] determination for each of the functional areas.” Wendy S. v. Saul, No. 8:18-

CV-03441-GLS, 2020 WL 1443028, at *3 (D. Md. Mar. 23, 2020).                    Although the ALJ

considered Plaintiff’s mental impairments in the narrative discussion supporting the ALJ’s RFC

analysis (R. at 31-36), the Court is “unable to discern how the ALJ ultimately made [the ALJ’s]

determination. The Court agrees that the ALJ summarized the medical evidence during [the

ALJ’s] step 4 analysis.” Id. “However, although the ALJ in this case assigned weight to each

medical source opinion, the ALJ failed to narratively explain the reasons for each finding related

to Plaintiff’s functional limitation and cite to the relevant medical evidence.” Id. “The ALJ’s

explanation of [the ALJ’s] findings is inadequate to permit meaningful review. At this juncture,



                                                  9
        Case 1:19-cv-01349-TMD Document 21 Filed 03/22/21 Page 10 of 11



[the Court is] unable to conclude that substantial evidence exists to support the ALJ’s decision.”

Id. (citing Patterson, 846 F.3d at 659; Chandler v. Comm’r, Soc. Sec. Admin., Civil No. SAG-

15-1408, 2016 WL 750549, at *2 (D. Md. Feb. 24, 2016)). In short, the ALJ “must both identify

evidence that supports his conclusion and ‘build an accurate and logical bridge from [that]

evidence to his conclusion.’” Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (alteration

in original) (quoting Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016)). An ALJ’s failure to

do so constitutes reversible error. Lewis v. Berryhill, 858 F.3d 858, 868 (4th Cir. 2017). The

Court thus remands this case for further proceedings.

       Because the Court remands on other grounds, it does not address Plaintiff’s remaining

arguments. See Wendy S., 2020 WL 1443028, at *4. In any event, the ALJ also should address

these other issues raised by Plaintiff. See Tanner v. Comm’r of Soc. Sec., 602 F. App’x 95, 98

n.* (4th Cir. 2015) (per curiam) (“The Social Security Administration’s Hearings, Appeals, and

Litigation Law Manual ‘HALLEX’ notes that the Appeals Council will vacate the entire prior

decision of an administrative law judge upon a court remand, and that the ALJ must consider de

novo all pertinent issues.”).




                                               10
       Case 1:19-cv-01349-TMD Document 21 Filed 03/22/21 Page 11 of 11



                                             V

                                        Conclusion

       For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 19)

is DENIED.     Plaintiff’s Motion for Summary Judgment (ECF Nos. 11, 18) is DENIED.

Plaintiff’s alternative motion for remand (ECF Nos. 11, 18) is GRANTED. Defendant’s final

decision is REVERSED under the fourth sentence of 42 U.S.C. § 405(g). This matter is

REMANDED for further proceedings consistent with this opinion. A separate order will issue.


Date: March 22, 2021                                            /s/
                                                  Thomas M. DiGirolamo
                                                  United States Magistrate Judge




                                             11
